DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims and the drawings submitted on 11/29/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 11/29/2021.
In the reply, the applicant amended claims 32, 39, 42-44, and 46.
Claim Objections
Claims 30, 37, 39 and 44-45 are objected to because of the following informalities:
In claim 30, line 1, “patch of claim 128” should read “patch of claim 28”
In claim 37, line 1, “patch of claim 128” should read “patch of claim 28”
In claim 39, line 2, “intravenous (IV) insertion device” should read “intravenous (IV) device”
In claim 44, line 1, “and a second layer; , wherein” should read “and a second layer; wherein”
In claim 45, lines 1-2, “a bulged structure” should read “the bulged structure”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 45 requires, “wherein the slot comprises a bulged structure on its lateral edges configured to prevent/inhibit lateral movement of the blood vessel” in lines 1-2. This limitation, however, is already recited in claim 44 which requires, “wherein lateral edges of said slot comprise a bulged structure configured to prevent/inhibit lateral movement of the exposed blood vessel” in lines 4-6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 28-29, 32-36, 44-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2016/0206857) in view of Marais et al. (US 4,316,461).
Regarding claim 28, Mitchell et al. discloses a layered patch (“oblong dressing 1” of Fig. 1-5) for inserting and fixating an intravenous (IV) device (“cannula 36” of Fig. 3, see [0010], lines 1-8 indicating how, “a cannula may be inserted into the circulatory system of the patient via a vein or artery, and may be more convenient than repeated extraction of blood samples using syringes”), the patch (1) comprising: a first layer (“base dressing 2” of Fig. 2) configured to adhere to a patient's skin (see [0069] indicating how, “The base dressing comprises an adhesive bottom surface 26 (acting as an adhesive surface)” and note from Fig. 3 how “bottom surface 26” faces the patient’s skin), said first layer (2) comprising a slot (“notch 10” of Fig. 1 and Fig. 5) configured to expose a blood vessel of the patient (see Fig. 2-3 illustrating how slot becomes aligned with a blood vessel in order to expose the blood vessel and enable access to vessel by the IV device), wherein said slot (10) is sized and shaped to allow essentially unhindered access of the IV device (36) to the exposed blood vessel (see Fig. 2-3 and [0070], lines 5-11 indicating how, “the cannula is inserted into the notch in the first edge such that the dressing extends around the cannula” and note how the slot is, therefore, sized and shaped to allow unhindered access of the IV device to a blood vessel); and a second layer (“top layer 4” of Fig. 2) configured to be placed over and/or adhere to said first layer (2, see Fig. 2 illustrating how the second layer is placed over the first layer and see Fig. 5 illustrating how the second layer comprises an “adhesive top surface 20” which adheres to the first layer), wherein said first (2) and second layers (4) are attached one to another at a first end (“second edge 8” of Fig. 2) thereof (see Fig 2 and note how the first layer and the second layer are attached to one another at a portion of the first end which coincides with “central connecting portion 14”). Mitchell et al. does not, however, disclose wherein lateral edges of said slot comprise a bulged structure configured to prevent/inhibit lateral movement of the exposed blood vessel. 
Marais et al. teaches a stabilizer (Fig. 1 and Fig. 8) for inserting and fixating an intravenous device (“primary catheter 44” of Fig. 7), the stabilizer comprising: a first layer (“base plate 10” of Fig. 1) configured to contact a patient’s skin (see Fig. 8 illustrating how the first layer contacts a patient’s skin), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slot of Mitchell et al. such that lateral edges of said slot comprise a bulged structure configured to prevent/inhibit lateral movement of the exposed blood vessel as taught by Marais et al. Such a modification would be advantageous because the bulged structure assists with elevating the blood vessel into the slot (see Col. 3, line 47 through Col. 4, line 2 of Marais et al.).
Regarding claim 29, Mitchell et al. in view of Marais et al. teaches the layered patch of claim 28. Mitchell et al. further teaches wherein said first layer (2) is coated with an adhesive (see [0069] indicating how, “the base dressing comprises an adhesive bottom surface 26 (acting as an adhesive surface)”) configured to removably adhere to the patient’s skin on a first, patient facing surface thereof (“adhesive bottom surface 26” of Fig. 5, see Fig. 5 and Fig. 3 illustrating how “adhesive bottom surface 26” corresponds to a patient facing surface).
Regarding claim 32, Mitchell et al. in view of Marais et al. teaches the layered patch of claim 28. Mitchell et al. further teaches wherein said slot (10) is closed at its proximal end (see Fig. 2 and 5 illustrating how the slot is closed at the end of the slot which is closest to “second edge 8” corresponding to a proximal end of the slot) and open at its distal end (see Fig. 2 and 5 illustrating how 
Regarding claim 33, Mitchell et al. in view of Marais et al. teaches the layered patch of claim 32. Mitchell et al. further teaches wherein the slot (10) is tapered (see Fig. 2 and 5 illustrating how the slot is tapered from the distal end to the proximal end), such that a width at the proximal end of the slot (10) is smaller than the width of the slot at its distal end (see Fig. 2 and 5 illustrating how the width of the slot near the closed, proximal end is smaller than the width of the slot near the open, distal end of the slot).
Regarding claim 34, Mitchell et al. in view of Marais et al. teaches the layered patch of claim 33. Mitchell et al. further teaches wherein said tapering is stepwise (see Fig. 2 and 5 illustrating how the slot comprises one step wherein the slot transitions from an angled tapering to a linear, rectangular-shaped slot).
Regarding claim 35, Mitchell et al. in view of Marais et al. teaches the layered patch of claim 28. Mitchell et al. and further teaches wherein said second layer (4) has a same size and shape as said first layer (2, see Fig. 4-5 illustrating how, prior to folding the second layer about “living hinge 16a, 16b”, the second layer completely overlays the first layer and comprises the same size and shape as the first layer).
Regarding claim 36, Mitchell et al. in view of Marais et al. teaches the layered patch of claim 28. Mitchell et al. and further teaches wherein said second layer (4) comprises a second slot (see Fig. 4-5 illustrating how the second layer comprises a second slot located at the same position relative to the second layer as the slot of the first layer relative to the first layer) having essentially a same size and shape as the slot (10) of the first layer (2, see Fig. 4-5 illustrating how, prior to folding the second layer about “living hinge 16a, 16b”, the second slot is the same size and shape as the slot of the first layer).
Regarding claim 44, Mitchell et al. discloses a method for inserting and fixating an intravenous (IV) device (“cannula 36” of Fig. 3, see [0010], lines 1-8 indicating how, “a cannula may be inserted into 
Marais et al. teaches a method for inserting and fixating an intravenous (IV) device (“primary catheter 44” of Fig. 7), the method comprising: providing a stabilizer (Fig. 1 and Fig. 8) for inserting and fixating the intravenous device (44), the stabilizer comprising: a first layer (“base plate 10” of Fig. 1) configured to contact a patient’s skin (see Fig. 8 illustrating how the first layer contacts a patient’s skin), said first layer comprising a slot (“arched hood 20’” of Fig. 1 and Fig. 8) configured to expose a blood vessel (“vein 35” of Fig. 8, see Col. 3, lines 26-33 and Fig. 6 illustrating how the slot exerts a downward 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mitchell et al. such that slot comprises a bulged structure on its lateral edges configured to prevent/inhibit lateral movement of the blood vessel as taught by Marais et al. Such a modification would be advantageous because the bulged structure assists with elevating the blood vessel into the slot (see Col. 3, line 47 through Col. 4, line 2 of Marais et al.).
Regarding claim 45, Mitchell et al. in view of Marais et al. teaches the method of claim 44 and further teaches wherein the slot (10) comprises a bulged structure on its lateral edges configured to prevent/inhibit lateral movement of the blood vessel (see Fig. 8 of Marais et al. illustrating how “ridges 50 and 51” exerts additional pressure on the lateral sides of the blood and, therefore, prevents/inhibits lateral movement of the blood vessel and note how, therefore, the bulged structure of Mitchell et al. in view of Marais et al. similarly teaches wherein the slot comprises a bulged structure on its lateral edges configured to prevent/inhibit lateral movement of the blood vessel). 
Regarding claim 47, Mitchell et al. discloses a method for producing a layered patch (“oblong dressing 1” of Fig. 1-5) for inserting and fixating an intravenous (IV) device (“cannula 36” of Fig. 3, see [0010], lines 1-8 indicating how, “a cannula may be inserted into the circulatory system of the patient via a vein or artery, and may be more convenient than repeated extraction of blood samples using syringes”), the method comprising: forming a first layer (“base dressing 2” of Fig. 2) comprising a slot (“notch 10” of Fig. 1 and Fig. 5) sized and shaped to expose a blood vessel of a patient (see Fig. 2-3 illustrating how becomes aligned with a blood vessel in order to expose the blood vessel and enable 
Marais et al. teaches a method for producing a stabilizer (Fig. 1 and Fig. 8) for inserting and fixating an intravenous (IV) device (“primary catheter 44” of Fig. 7), the method comprising: providing a stabilizer (Fig. 1 and Fig. 8) for inserting and fixating the intravenous device (44), the stabilizer comprising: a first layer (“base plate 10” of Fig. 1) configured to contact a patient’s skin (see Fig. 8 illustrating how the first layer contacts a patient’s skin), said first layer comprising a slot (“arched hood 20’” of Fig. 1 and Fig. 8) configured to expose a blood vessel (“vein 35” of Fig. 8, see Col. 3, lines 26-33 and Fig. 6 illustrating how the slot exerts a downward pressure on the blood vessel to expose the vessel) and wherein lateral edges of said slot (20) comprise a bulged structure (“ridges 50 and 51” of Fig. 8, see Fig. 8 illustrating how the lateral edges of the slot comprise the bulged structure) configured to prevent/inhibit lateral movement of the exposed blood vessel (see Fig. 8 illustrating how the bulged structure exerts additional pressure on the lateral sides of the blood vessel and, therefore prevents/inhibits lateral movement of the blood vessel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mitchell et al. such that lateral edges of the slot comprise a bulged structure configured to prevent/inhibit lateral movement of the exposed blood vessel as taught by Marais et al. Such a modification would be advantageous because the bulged structure assists with elevating the blood vessel into the slot (see Col. 3, line 47 through Col. 4, line 2 of Marais et al.).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2016/0206857) in view of Marais et al. (US 4,316,461) as applied to claim 28 above, and further in view of Loving (US 4,314,568).
Regarding claim 30, Mitchell et al. in view of Marais et al. teaches the layered patch of claim 28. Neither Mitchell et al. nor Marais et al. explicitly teach, however, wherein a width of the slot is greater than a width of the blood vessel. 
Loving teaches a stabilization device (“stabilization device 10” of Fig. 1-4) for inserting and fixating an intravenous (IV) device (“needle 56” of Fig. 2), the stabilization device (10) comprising: a first layer (“flexible body 12” of Fig. 2) configured to attach to a patient’s skin (see Fig. 1 illustrating how the first layer attaches to the skin of a patient’s arm), said first layer comprising a slot (“slot 18” of Fig. 3) configured to expose a blood vessel (“vein 30” of Fig. 4, see Fig. 3-4 illustrating how the blood vessel is exposed by aligning the slot with the blood vessel), wherein said slot (18) is sized and shaped to allow essentially unhindered access of the IV device (56) to the exposed blood vessel (30, see Fig. 2 illustrating how the slot is sized and shaped to allow unhindered access of the IV device to the exposed blood vessel) and wherein lateral edges (“stabilizing edges 32 and 34” of Fig. 4) of the slot (18) comprise a bulged structure (“stabilizing ribs 36 and 38” of Fig. 4) configured to prevent/inhibit lateral movement of the exposed blood vessel (30, see Fig. 4 illustrating how the bulged structure surrounds the exposed blood vessel and, therefore, prevents lateral movement of the vessel); and wherein a width of the slot 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slot of Mitchell et al. in view of Marais et al. such that the width of the slot is greater than a width of the blood vessel as taught by Loving. Such a modification would be advantageous because the width of the slot should be designed to accommodate the largest vein encountered during venipuncture (see Col. 3, lines 51-58 of Loving). Additionally, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144.04(IV)). 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2016/0206857) in view of Marais et al. (US 4,316,461), and Loving (US 4,314,568) as applied to claim 30 above, and further in view of Rotman et al. (US 2013/0116652).
Regarding claim 31, Mitchell et al. in view of Marais et al. and Loving teaches all of the limitations of claim 30. Neither Mitchell et al., Marais et al., nor Loving explicitly teach, however, wherein a width of the slot is in the range of 0.5 cm to 1.5 cm.
  Rotman et al. teaches am intravenous (IV) device (“cannula 10” of Fig. 7A-7D) for insertion into a vein (see Fig. 9A-9C illustrating the IV device inserted into a vein). Rotman et al. further teaches that the IV device may be used with veins comprising a width of 0.5 cm (see [0089], lines 13-18, indicating how, “the cannula is used with veins of diameter between 1 mm and 5 mm, for example, 3 mm. Larger sizes, as well as arteries of such sizes may be used as well” and note how 5 mm corresponds to 0.5 cm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slot of Mitchell et al. in view of Marais et al. and Loving such that the width of the slot is larger than the 0.5 cm wide vein taught by Rotman et al. Such a modification would provide wherein a width of the slot is in the range of 0.5 cm to 1.5 cm. Loving teaches that the width of the slot should be greater than a width of the blood vessel encountered during venipuncture (see Col. 3, lines 51-58 of Loving) and Rotman et al. teaches that 0.5 cm veins are encountered during venipuncture (see [0089], lines 13-18 of Rotman et al.). The teachings of Loving and Rotman, therefore, provide motivation for modifying the slot of Mitchell et al. in view of Marais et al. and Loving such that the width of the slot is in the range of 0.5 cm to 1.5 cm. Additionally, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144.04(IV)). 
Claims 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2016/0206857) in view of Marais et al. (US 4,316,461) as applied to claim 28 above, and further in view of Howell et al. (US 2015/0224285).
Regarding claim 37, Mitchell et al. in view of Marais et al. teaches the layered patch of claim 28. Neither Mitchell et al. nor Marais et al. teach the layered patch further comprising a third layer configured to be placed over and/or adhered to said first later and/or said second layer. 
In the same field of endeavor, Howell et al. teaches a layered patch (“securement device 600” of Fig. 44-53) for inserting an fixing an intravenous (IV) device (“spin nut 244” and associated IV catheter and extension tubing illustrated Fig. 46), the patch comprising: a first layer (“anchor pad 104” of Fig. 46) configured to adhere to a patient’s skin (see [0036], lines 1-7), said first layer (104) comprising a slot (see Fig. 46 illustrating how the first layer comprises a tapered slot adjacent to the insertion site of a catheter) configured to expose a blood vessel of the patient (see Fig. 46 illustrating how the slot may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layered patch of Mitchell et al. in view of Marais et al. such that it further comprises the third layer configured to be placed over and adhered to said first later and said second layer as taught by Howell et al. Such a modification would be advantageous because it provides a means for covering an insertion site (see [0019], lines 6-7 of Howell et al.).
The combination of Mitchell et al. in view of Marais et al. and Howell et al. is hereinafter referred to as Mitchell, Marais, and Howell.
Regarding claim 38, Mitchell, Marais, and Howell teaches the layered patch of claim 37. Neither Mitchell et al. nor Marais et al. teach, however, wherein said third layer is larger than the first and second layers.
In the same field of endeavor, Howell et al. teaches wherein said third layer (618) is larger than the first and second layers (104 and 102, respectively, see Fig. 52-53 illustrating how the third layer is larger than the first and second layers in order to completely cover the two layers as well as the surrounding insertion site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layered patch of Mitchell, Marais, and Howell such that the third layer is larger than the first and second layers as further taught by Howell et al. Such a modification would be advantageous because it provides a means for fully covering an insertion site (see [0019], lines 6-7 of Howell et al.). Additionally, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144.04(IV)). 
Regarding claim 39, Mitchell, Marais, and Howell in further view of Howell et al. teaches the layered patch of claim 38. Neither Mitchell et al. nor Marais et al. teach, however, wherein said third layer comprises a slit through which part of the intravenous (IV) insertion device, to which repeated access is required, may emerge.
In the same field of endeavor, Howell et al. teaches wherein said third layer (618) comprises a slit (“slot 636” of Fig. 52) through which part of the intravenous (IV) insertion device (“spin nut 244” and associated IV catheter and extension tubing illustrated Fig. 46), to which repeated access is required, may emerge (see Fig. 53 illustrating how a part of the insertion device emerges from the slit of the third layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layered patch of Mitchell, Marais, and Howell in further view of Howell et al. such that said third layer comprises a slit through which part of the insertion device, to which repeated access is required, may emerge as further taught by Howell et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification would be advantageous because it allows the IV device to pass between at least a portion of the first layer and the third layer to the patient’s skin (see [0013], lines 9-12 of Howell et al.). 
Regarding claim 40, Mitchell, Marais, and Howell in further view of Howell et al. teaches the layered patch of claim 39 and further teaches wherein said slit (“slot 636” of Fig. 52 of Howell et al.) is narrower than said slot (“notch 10” of Fig. 2 of Mitchell et al.), thus preventing/reducing risk of infection at the penetration site (see Fig. 2 of Mitchell et al. and note how the slot comprises a predefined width between lateral edges of the slot and see Fig. 52 of Howell et al. illustrating how the slit comprises lateral edges where are adjacent to one another because the slit is formed by cutting the two lateral edges apart from one another. The Examiner, therefore, maintains that Mitchell, Marais, and Howell in further view of Howell et al. teaches wherein the slit is narrower than said slot and prevention/reduction in risk of infection at the penetration site results from this relationship between the two structures).
Regarding claim 41, Mitchell, Marais, and Howell teaches the layered patch of claim 37 and further teaches wherein said third layer (618 of Howell et al.) is attached to the first layer (2 of Mitchell et al.) and second layer (4 of Mitchell et al.) at the first end thereof (“second edge 8” of Fig. 2, see [0068], lines 1-3 of Mitchell et al. and note how Mitchell et al. teaches wherein the first layer and second layer are attached to one another along the first end. Furthermore, Howell et al. teaches wherein the third layer comprises “adhesive layer 622” over the entirety of the top-side of the third layer, see [0133] of Howell et al. The examiner, therefore, maintains that the combination of Mitchell, Marais, and Howell teaches wherein the third layer is attached to the first and second layer at the first end thereof since the adhesive surface of the third layer will adhere to the first end and connect the third layer to the first and second layers along this location.).
Regarding claim 42, 
In the same field of endeavor, Howell et al. teaches wherein the first, second, and third layers (104, 102, and 618, respectively) form a single integrative patch (600, see Fig. 52 and [0131], lines 1-7 illustrating how all three layers are mutually connected to one another and, therefore, the first, second, and third layers form a single integrative patch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layered patch of Mitchell, Marais, and Howell such that the first, second, and third layers form a single integrative patch as further taught by Howell et al. Doing so would be advantageous because it provides a manner in which the third layer may simply be folded over the insertion site (see [0131], lines 1-7 of Howell et al.). Furthermore, such a modification provides that the third layer may be moveable between an open position and a closed position (see [0016] of Howell et al.).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2016/0206857) in view of Marais et al. (US 4,316,461) and Howell et al. (US 2015/0224285) as applied to claim 37 above, and further in view of Griffith et al. (US 2016/0038155).
Regarding claim 43, Mitchell, Marais, and Howell teaches the layered patch of claim 37. Neither Mitchell et al, Marais et al., nor Howell et al. teach, however, wherein the first, second and/or third layers comprise a luminescent material facilitating the insertion and/or fixation of the intravenous (IV) device.
Griffith et al. teaches a tourniquet system (Fig. 1-8) comprising a first layer (“elongate member 20” of Fig. 1-8) wherein the first layer comprises a luminescent material (“phosphorescent material” of [0031], lines 1-9) facilitating the insertion of an  IV device (see [0031], lines 12-18 indicating how, “tourniquet of the present invention may be used with respect to various types of medical procedures such as, but not limited to, phlebotomy, intravenous catheter insertion, dialysis, blood transfusion, donation, intravenous therapy and infusion set insertion” and further note from [0016] how, “A further 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layered patch of Mitchell, Marais, and Howell such that the first, second and/or third layers comprise a luminescent material facilitating the insertion and/or fixation of the intravenous (IV) device as taught by Griffith et al. Such a modification would be advantageous because it may help to reduce medical errors and provide the patch with the ability to remain visible in low light conditions (see [0015] and [0013] of Griffith et al.).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2016/0206857) in view of Marais et al. (US 4,316,461) as applied to claim 44 above, and further in view of Howell et al. (US 2015/0224285).
Regarding claim 46, Mitchell et al. teaches the method of claim 44. Mitchell et al. does not, however, disclose the method further comprising: placing a third layer of the patch over the second layer of the patch, such that an area of the patient's skin larger than the area covered by the first and/or second layers is covered; and exposing and/or pulling a part of the insertion device, to which continued access is required, through a slit in the third layer.
In the same field of endeavor, Howell et al. teaches a method for inserting and fixating an intravenous (IV) device (“spin nut 244” and associated IV catheter and extension tubing illustrated Fig. 46), the method comprising: providing a layered patch (“securement device 600” of Fig. 44-53) comprising: a first layer (“anchor pad 104” of Fig. 46) configured to adhere to a patient’s skin (see [0036], lines 1-7), said first layer (104) comprising a slot (see Fig. 46 illustrating how the first layer comprises a tapered slot adjacent to the insertion site of a catheter) configured to expose a blood vessel of the patient (see Fig. 46 illustrating how the slot may be oriented such that it is aligned with a target blood vessel and, therefore, is configured to expose a blood vessel of the patient); and a second layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layered patch of Mitchell et al. such that it further comprises placing a third layer of the patch over the second layer of the patch, such that an area of the patient's skin larger than the area covered by the first and/or second layers is covered; and exposing and/or pulling a part of the insertion device, to which continued access is required, through a slit in the third layer as taught by Howell et al. Such a modification would be advantageous because it provides a means for covering an insertion site (see [0019], lines 6-7 of Howell et al.). Furthermore, such a modification would be advantageous because it allows the IV device to pass between at least a portion of the first layer and the third layer to the patient’s skin (see [0013], lines 9-12 of Howell et al.). 
Response to Arguments
Drawing Objections – 
Applicant’s amendments to the drawings submitted on 11/29/2021 are sufficient in overcoming the Drawing Objections provided in the Office Action mailed on 07/30/2021.
Rejections under 35 USC § 102 Rejections
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
In page 7 of the reply, Applicant asserts that “Not only does Mitchell remain silent as to immobilizing the IV device between the first and second layers, but Mitchell teaches away from it by disclosing that the flap is secured onto the skin of the subject.” Examiner maintains, however, that Mitchell does indeed disclose immobilizing the IV device between the first and second layers in addition to disclosing that the flap is secured onto the skin of the subject. Specifically, Mitchell teaches wherein the second layer (“top layer 4” of Fig. 2) comprises two flaps (“first wing 12a” and “second wing 12b” of Fig. 2-3, see [0068], lines 1-3). Furthermore, Fig. 3 illustrates how the IV device (36) comprises both a needle and a needle hub comprising wings on lateral sides of the needle hub (see Fig. 3 illustrating how the IV device comprises a needle hub having two wings on lateral sides of the hub). Figure 3 further illustrates the non-inserted portion of the IV device (36) is immobilized between the flaps (12a/12b) of the second layer (4) and the first layer (“base dressing 2” of Fig. 3, see Fig. 3 illustrating how the flaps are folded such that they extend on top of the wings of the IV device and the first layer). Mitchell, therefore, discloses the method comprising immobilizing the IV device between the first (2) and second layers (4) in addition to disclosing wherein the flap is secured to the skin of the subject (see Fig. 3 illustrating how a portion of the flaps extend away from the IV device and first layer and are secured to the skin of the subject). 
In page 7 of the reply, Applicant asserts that “Mitchell remains silent as to placing the second layer over the first layer.” Examiner maintains, however, that this limitation is indeed disclosed by 
Rejections under 35 USC § 102 Rejections
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
In page 8 of the reply, Applicant asserts that, “a person skilled in the art motivated to obtain a layered patch configured to prevent/inhibit lateral movement of an exposed blood vessel, as recited in claim 28, would not turn to the teachings of Marais. Examiner maintains, however, that one of ordinary skill in the art would indeed be motivated to provide the lateral edges of the slot with a bulged structure configured to prevent/inhibit lateral movement of an exposed blood vessel. The stabilizer (Fig. 1 and Fig. 8 of Marias) and the layered patch (1 of Fig. 1-5 of Mitchell) of Mitchell are both used to help solve the issue of how to insert and fix an intravenous device to a subject. Furthermore, Marias teaches that the bulged structures (50/51) can be used to provide additional pressure on the lateral sides of a blood vessel and assist with elevation of the blood vessel (see Col. 3, line 47 through Col. 4, line 2 of Marias indicating, “ridges 50 and 51 will exert additional pressure on either side of the vascular member and assist in the elevation of the same into the hood 20”). The Examiner, therefore, concludes that one of ordinary skill in the art prior to the effective filing date of the claimed invention would recognize that the teaching of Marias to provide bulged structures that facilitate the elevation of a blood vessel into a particular space would similarly be beneficial to the layered patch (1) of Mitchell once provided on the lateral edges of the slot of Mitchell in order to facilitate similar elevation of a blood vessel into the space formed by the slot. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783